Citation Nr: 0112815	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  98-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
21, 1997, for a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 1997 rating 
decision of the Columbia, South Carolina Regional Office 
(RO), which established February 21, 1997 as the effective 
date for the grant of service connection for PTSD; and from a 
February 1998 decision in which the RO denied the veteran's 
claim for an increased rating for PTSD.

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in November 1999.  A 
transcript of the hearing is of record.  Supplemental 
statements of the case were issued in February and May 2000.  
The appeal was received at the Board in January 2001.  

By rating decision of August 1998, the RO denied a claim for 
service connection for hypertension on a secondary basis.  
The veteran did not file a notice of disagreement (NOD) with 
respect to the August 1998 rating decision, and the issue of 
entitlement to service connection for hypertension on a 
secondary basis is not before the Board for appellate 
consideration.  

By a rating action in April 1999, the RO denied a claim for 
service connection for delirium.  The veteran submitted a 
notice of disagreement and the RO issued a statement of the 
case.  However, at his personal hearing in November 1999, the 
veteran's representative indicated that they were withdrawing 
the claim for service connection for delirium as it was 
covered by his service-connected PTSD.  Since the veteran 
submitted the original notice of disagreement, only he could 
withdraw his appeal.  38 C.F.R. § 20.204 (2000).  However, 
the veteran did not submit a substantive appeal as to this 
issue and the issue was not certified for appellate 
consideration.  Accordingly, this issue has not been 
perfected for consideration by the Board.  See VAOPGCPREC 9-
99 (1999).  

In the above mentioned rating action of August 1998, the RO 
denied the veteran's claim for a total disability rating 
based on individual unemployability.  The veteran was 
notified of that determination and of his right to appeal, 
but a timely appeal was not filed.  In his statement of 
accredited representative in appealed case (VA Form 646), 
dated in October 2000, the veteran's representative argued 
that the veteran should be granted a total disability rating 
based on individual unemployability by reason of his service-
connected disabilities.  Since this matter was not developed 
or certified for appeal, it is referred to the RO for 
appropriate action.  

In October 2000, the RO denied a claim for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The veteran was notified of the 
decision by a letter dated in October 2000.  He has not filed 
a notice of disagreement as to that determination; therefore, 
it is not currently before the Board.  38 U.S.C.A. § 7105 
(West 1991).  

Finally, the Board notes that, in a December 2000 VA Form 21-
4138 (Statement in Support of Claim), the veteran requested 
service connection for diabetes as a result of Agent Orange 
exposure.  This issue is currently not in appellate status, 
and is referred to the RO for appropriate action as is deemed 
warranted.  

The issue of entitlement to an increased evaluation for PTSD 
will be considered in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's initial claim for service connection for 
PTSD was received on February 21, 1997, more than one year 
after he was separated from active service; the claim was 
continuously prosecuted and culminated with the RO granting 
service connection and assigning an effective date that 
reflected the date of receipt of the veteran's February 21, 
1997 correspondence.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 21, 
1997, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The record indicates that the veteran had active military 
service from June 1967 to August 1969.  A veteran's 
application for compensation or pension (VA Form 21-526) was 
received in December 1969, wherein he requested service 
connection for a left leg disorder.  Medical evidence of 
record in the 1970's reflect treatment 
for the claimed left leg disorder.  Those records do not 
reflect any complaints, treatment for, or diagnosis of a 
psychiatric disorder, including PTSD.  

Received in February 1997 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he 
wanted to amend his pending claim to include service 
connection for PTSD.  He suggested that the RO obtain 
treatment records from the Greenville Outpatient clinic, and 
that he be afforded a VA compensation examination.  The RO 
undertook development of the veteran's claim, to include 
affording a VA compensation examination in April 1997; the 
Axis I diagnosis was post-traumatic stress disorder.  

In December 1997, the veteran's representative submitted a 
statement in which he asked that the effective date of 
service connection be moved back to January 1986, the date on 
which the veteran was given a provisional diagnosis of "post 
stress" by the VA outpatient clinic in Greenville, South 
Carolina.  Attached to the representative's statement were VA 
treatment reports dated from January 1986 to September 1987.  
These records indicate that, during an Agent Orange 
examination in January 1986, the veteran complained of being 
short-tempered, depression, and anxiety; he was referred to a 
neuropsychiatric clinic for evaluation.  The provisional 
diagnosis was questionable post stress.  A subsequent 
clinical record dated in September 1987 reflects several 
diagnoses, including anxiety.  In a VA progress note dated in 
October 1997, it was indicated that chart review showed that 
the veteran was seen by a doctor, on January 28, 1986, who 
thought that he had PTSD.  

In a February 1998 rating decision, entitlement to an earlier 
effective date was denied.  In a VA Form 9, received in 
February 1998, the veteran expressed disagreement with the 
effective date; he maintained that he was diagnosed with PTSD 
in 1986 at a VA clinic, but was not informed of the need to 
file a claim.  In February 1998, the veteran was provided a 
statement of the case, and his representative submitted a VA 
Form 646 in October 1998, which is accepted as the 
substantive appeal to the claim.  


II.  Legal analysis.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  The date of entitlement to an award of 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2000).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2000).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2000).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of February 21, 1997, is 
the earliest effective date assignable for service connection 
for PTSD, as a matter of law.  The date of receipt of the 
veteran's original claim seeking service connection for this 
disorder was more than one year after his separation from 
service in August 1969.  Although he filed a claim for other 
disorders in December 1969, he first initiated a claim for 
PTSD that was received at the RO on February 21, 1997.  
Accordingly, the applicable regulation dictates that the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i). 

The Board notes that the veteran sought treatment for 
symptoms, which were given a provisional diagnosis of "post 
stress" in January 1986; he was also diagnosed with anxiety 
in September 1987.  The record indicates that a VA doctor may 
have thought that the veteran had PTSD during a visit in 
January 1986.  However, no claim for that disorder was 
received until February 1997.  While entitlement could be 
shown to be the date of onset, the "later" event in this case 
is the date of receipt of the claim.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim 
must be filed in order for any type of benefit to be paid."  
As previously noted, treatment records cannot serve as 
informal original claims for service connection.  Kessel v. 
West, 13 Vet. App. 9 (1999)(en banc).

Although the veteran contends that he sought treatment for 
and was diagnosed with PTSD at a VA outpatient clinic in 
1986, there is no evidence on file, identifying the benefit 
sought, which satisfies the requirements for an informal 
claim for service connection.  See 38 C.F.R. § 3.155.  There 
is certainly no evidence of a written communication seeking 
service connection for PTSD on file prior to the date of 
receipt of the formal claim.  38 C.F.R. § 3.1(p).  
Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim of entitlement to an 
effective date prior to February 21, 1997, for a grant of 
service connection for PTSD must be denied.  See 38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400.  


ORDER

An effective date prior to February 21, 1997 for the grant of 
service connection for PTSD is denied.  


REMAND

The veteran and his representative contend, in essence, that 
his PTSD is more disabling than currently evaluated and 
warrants a rating in excess of 30 percent.  The veteran also 
maintains that his service-connected PTSD prevents him from 
working.  

Submitted in support of the veteran's claim for an increased 
rating for PTSD were VA progress notes dated from May 1997 to 
December 1997, which show that the veteran was seen for 
clinical evaluation at a VA psychiatric clinic.  During a 
clinical visit in December 1997, the examining physician 
stated that, in his opinion, the veteran was currently 
totally disabled for all forms of work.  He stated that the 
veteran was a permanently disabled as well because of his 
PTSD, diabetes, and leg problems, which were not expected to 
improve.  In a VA clinical record, dated in February 1998, it 
was noted that the staff physician indicated that the veteran 
was unable to work due to his disabilities; the clinical 
record reflected the diagnoses of PTSD and arthritis.  The 
above medical records failed to indicate what functional 
level was attributable solely to the veteran's service-
connected PTSD.  

The veteran was afforded a VA examination for disability 
evaluation in March 1999, at which time it was noted that he 
had had a long period of hospitalization the previous year 
for problems involving his left leg, and had not been taking 
his psychiatric medication; however, once he began taking his 
medications, his psychiatric symptoms improved.  The veteran 
indicated that while he was quite depressed about his leg, 
but he was not having any suicidal ideation.  The pertinent 
diagnosis was PTSD; his Global Assessment of Functioning 
(GAF) was reported to be 60.  The examiner indicated that the 
veteran appeared to have moderate symptoms of PTSD, with some 
depression and insomnia, some intrusive thoughts, one or two 
personal interpersonal relationships, but few friends and 
general social isolation.  However, the VA examiner did not 
provide a specific opinion on the degree of social and 
industrial impairment caused by the veteran's PTSD, to 
include whether it rendered him unemployable.  

Based on the foregoing summary of the relevant evidence of 
record, the Board finds that the degree of social and 
industrial impairment due to the veteran's PTSD alone is not 
entirely clear.  A new examination is necessary to address 
the current severity of the veteran's PTSD, as well as to 
obtain a current GAF score, and to determine what portion of 
his disability is attributable to PTSD as opposed to other 
coexisting conditions.  The Court has stated that VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected-disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  

Finally, at his personal hearing at the RO in November 1999, 
the veteran testified that he last worked in 1997 as a meat 
cutter.  The veteran indicated that he was now in receipt of 
Social Security benefits because of his PTSD and left leg 
disorder.  Copies of the Social Security Administration (SSA) 
decision and the medical records on which that determination 
was based have not been associated with the claims folder.  
The Court, in Masors v. Derwinski, 2 Vet. App. 181 (1992) has 
held that the duty to assist a veteran under 38 U.S.C.A. 
§ 5107(a) includes an obligation to obtain the records of an 
SSA adjudication awarding disability benefits.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992) and Hayes v. Brown, 9 
Vet. App. 67, 73 (1996), wherein the Court held that VA 
breached its statutory duty to assist by failing to obtain 
SSA records, with regard to respective claims for service 
connection and an increased rating.  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106- 
475, 114 Stat. 2096 (Nov. 9, 2000).  We are confident that, 
on remand, the RO will satisfy the obligations imposed by the 
new law and VBA guidance.  

Accordingly, in order to ensure that VA has fully met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his 
service-connected PTSD since 1999.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should request that the SSA 
furnish a copy of its decision initially 
awarding the veteran SSA disability 
benefits along with the medical records 
upon which such award was based.  

3.  The veteran should be afforded an 
appropriate examination, to determine the 
current severity of his service-connected 
PTSD.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in 
detail.  A social, educational and work 
history should be obtained.  The claims 
folder must be made available to the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  All indicated 
tests must be conducted, and the findings 
of the examiner must address the presence 
or absence of the manifestations 
described in the rating criteria with 
respect to impairment due to PTSD.  The 
examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
extent to which the veteran's service-
connected PTSD, exclusive of any other 
disability, interferes with his ability 
to establish and maintain relationships, 
and causes any reduction in his 
initiative, efficiency, flexibility, and 
reliability levels.  The examiner should 
also provide an opinion as to the degree 
of social and industrial impairment due 
to the PTSD, should assign a numerical 
score on the GAF Scale and include an 
explanation of the numerical score 
assigned, and should estimate, if 
feasible, the proportion of the global 
disability which is attributable to PTSD 
alone.  The examiner should offer an 
opinion as to whether the veteran's 
service-connected PTSD renders him 
unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the social 
survey and psychiatric examination, have 
been conducted and completed in full. If 
any development is incomplete, the RO 
should take appropriate corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See also Stegall v. West, 11 Vet. App. 
268 (1998).  The RO should also advise 
the veteran of any records that it has 
been unable to obtain.

5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for PTSD.  If the 
determination remains unfavorable to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


